              Case 2:20-cv-00660-JAD-EJY Document 8 Filed 06/10/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 DAINE ANTON CRAWLEY,                                      Case No.: 2:20-cv-00660-JAD-EJY

 4             Petitioner                                          Order Closing Action

 5 v.                                                                  [ECF No. 5, 6]

 6 SHERIFF JOE LOMBARDO, et al.,

 7             Respondent

 8

 9            Following upon the order dismissing this action1 and the entry of judgment;2

10            IT IS ORDERED that the clerk of the court close this action.

11            Dated: June 10, 2020

12                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
13

14

15

16

17

18

19

20

21

22

23   1
         ECF No. 5.
     2
         ECF No. 6.
